DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 12/2/21 is acknowledged, the references therein relating to the general background of applicant’s invention.
	IDS filed 6/1/22 is acknowledged, the references therein appearing to relate to the general background of applicant’s invention with the exception of U.S. patent 10,691,384 by Kaneko which has particular relevance as noted below.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5 and 6, the prior art does not contain a valid combination of references that disclose a printer that stores one of a valid or invalid setting for a first function for performing printing without user instructions based on authentication success and a valid or invalid setting for a second function that receives a job with a password and is performed based on inputting the password, wherein in a case where the first function is valid the second function is made invalid and in a case where the second function is valid the first function is made invalid.  Similar prior art such as U.S. patent 10,691,384 by Kaneko discloses an automatic printing function and an encrypted password printing function, the automatic printing being made invalid when a job is encrypted with a password, but fails to disclose invalidating the function of receiving a password job when the automatic printing function is valid.
Claims 2-4 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672